Citation Nr: 1418153	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post subtrochanteric fracture of the right femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1977.

Although the Veteran initially requested a hearing before the Board, in a June 2011 written statement he clearly withdrew his request for a hearing.  Accordingly, no hearing was provided.  38 C.F.R. § 20.704(e)   


FINDING OF FACT

A marked hip disability or flexion of the thigh limited to 20 degrees or less has not been shown at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post subtrochanteric fracture of the right femur have not been met.  §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5252, 5255 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to receive a higher, 30 percent, rating the evidence must establish 

* malunion of the femur with marked knee or hip disability (DC 5255) or
* flexion of the thigh limited to 20 degrees or less (DC 5252)

Under VA regulations, normal range of motion in the hip is flexion from 0 to 125 degrees, and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Throughout this appeal, the Veteran consistently asserted his right femur and hip disorder has gotten worse.  He reported that he could not stand for very long or walk long distances due to pain.  He also reported difficulty finding work that did not require standing or walking.

Medical records from the period on appeal reveal that, although the Veteran consistently reported experiencing pain in his right hip, he did not frequently seek treatment for this disorder.  For example, in May 2010, he reported he had pain in his right hip that prevented him from working, but on this date he was primarily seeking treatment for his separate, nonservice-connected venous insufficiency in the left leg.  Outpatient treatment records reflect complaints primarily for venous insufficiency and other problems with very few records even mentioning the hip.

In a June 2010 VA examination, the Veteran reported that his hip disorder had gotten progressively worse until he was unable to stand or walk for prolonged periods due to pain.  He estimated he could stand between one and three hours, and walk between 1/4 and one mile.  He did not report experiencing any instability or giving way in his right hip but did report experiencing weekly moderate flare-ups precipitated by mild exertion and alleviated by rest.  

Upon examination, the Veteran walked with a normal gait, although his shoe wear revealed increased wear to the outside edge on both feet.  Range of motion in the right hip was flexion to 95 degrees, extension to 30 degrees, and abduction to 30 degrees.  No additional limitation of motion was noted after repetitive use.  An x-ray from April 2010 revealed mild deforming of the proximal femur from the in-service fracture and mild degenerative joint disease.

The evidence shows no malunion of the femur and a mild hip disability.  Further, range of motion of his right femur well in excess of the limitation contemplated by a higher, 30 percent rating.  Therefore, this evidence does not support a higher rating.

In a November 2010 VA examination, the Veteran again reported his hip pain was worse and he could no longer complete prolonged activity due to pain.  Muscle strength in the hip was 4/5 and 5/5 in the leg.  The examiner noted tenderness upon examination, but no joint swelling, effusion, or laxity.  Range of motion was flexion from 0 to 50 degrees, extension to 20 degrees, and abduction to 15 degrees.  

The examiner noted that range of motion was reduced since the previous examination, but cautioned he was "unsure of the Veteran's effort with motion this exam."  The examiner opined that the Veteran's right femur would have a moderate to severe impact on his ability to perform physical employment, but would have no impact on his ability to perform sedentary employment.

The Board finds this evidence does not support a higher rating.  Even given the examiner's suggestion the Veteran put forth less than full effort during range of motion testing, he still demonstrated flexion in the hip in excess of the criteria for a higher rating.  The examiner also opined his disability would cause "moderate to severe" impairment on any physical employment, but no impairment on any sedentary employment.  Because his disability would have no impairment on sedentary employment, the Board finds his right femur impairment continues to cause a moderate, not marked, disability and no malunion of the femur was shown.

Based on the foregoing, the evidence does not establish the Veteran experienced marked hip disability, or flexion of the thigh limited to 20 degrees or less, at any point during the period on appeal.  Therefore, his appeal for an increased schedular rating is denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As discussed above, the VA examiner specifically opined that the Veteran did not experience any additional functional loss after repetitive use.  The Veteran reported pain upon prolonged use; however although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Because he did not experience any additional functional loss after repetitive use along with his pain, then no higher rating is warranted under the DeLuca factors.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including complaints of limited and painful motion, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, as discussed above, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has alleged that he is unable to perform jobs which require sitting or standing.  However, the most recent VA examiner specifically opined that the Veteran could still perform sedentary work.  Moreover, he has not alleged he cannot perform sedentary work, but merely has stated that sedentary work is difficult to find.  Finally, in the April 2011 substantive appeal, he specifically stated he was not seeking TDIU.  Therefore, the Board finds Rice is not for applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2010 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  The Veteran has not asserted he received any private treatment regarding this disability.  He was offered the opportunity to testify at a hearing before the Board, but he declined.

As discussed, the Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  





ORDER

A rating in excess of 20 percent for post subtrochanteric fracture of the right femur is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


